    Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 1 of 13




                   UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF PENNSYLVANIA

Geta Miclaus and Vim and Kevin Byrne, on No. 2:20-cv-681
behalf of themselves and
all other persons similarly situated,    Judge Cathy Bissoon

                      Plaintiffs,                Magistrate Judge Patricia L. Dodge
        v.
Invention Submission Corporation d/b/a
InventHelp, Technosystems Consolidated
Corp., Technosystems Service Corp., Western
Invention Submission Corp., Universal
Payment Corporation, Intromark Incorporated,
Robert J. Susa, Thomas Frost, P.A., Thomas
Frost, John Doe Companies 1-10, John Doe
Individuals 1-10,
                     Defendants.


This Document Also Relates To:
Etta Calhoun, et al. v. Invention Submission
Corporation, et al., No. 2:18-cv-01022
Carla Austin, et al. v. Invention Submission
Corporation, et al., No. 2:19-cv-01396

   MEMORANDUM OF LAW IN SUPPORT OF INVENTHELP DEFENDANTS’
PARTIAL MOTION TO DISMISS COUNT I OF PLAINTIFFS’ COMPLAINT UNDER
                           RULE 12(b)(6)

                                        K&L GATES LLP
                                      Christopher M. Verdini
                                          David J. Garraux
                                         210 Sixth Avenue
                                    Pittsburgh, PA 15222-2613
                                          (412) 355-6500

                                   Jennifer Janeira Nagle
                                State Street Financial Center
                                     One Lincoln Street
                                  Boston, MA 02111-2950
                                    Tel: (617) 951-9197

 Counsel for Defendants Invention Submission Corporation d/b/a InventHelp, Technosystems
Service Corporation, Technosystems Consolidated Corporation, Western Invention Submission
     Corporation d/b/a Western InventHelp, Intromark Incorporated, and Robert J. Susa
         Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 2 of 13




                                                  TABLE OF CONTENTS

INTRODUCTION .....................................................................................................................1

FACTUAL BACKGROUND ....................................................................................................2

MOTION TO DISMISS STANDARD ......................................................................................4

ARGUMENT .............................................................................................................................6

CONCLUSION ..........................................................................................................................8




                                                                     i
         Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 3 of 13




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................4

Bell Atlantic Corp. v. Twombly,
    550 U.S. 544 (2007) ...................................................................................................................4

In re Burlington Coat Factory Sec. Litig.,
    114 F.3d 1410 (3d Cir. 1997).................................................................................................4, 5

Bush v. Wexford Health Prof. Servs.,
   No. 13-1576, 2014 WL 295067 (W.D. Pa. Jan. 23, 2014) ........................................................4

Santomenno ex rel. John Hancock Trust v. John Hancock Life Ins. Co. (U.S.A.),
   768 F.3d 284 (3d Cir. 2014).......................................................................................................4

Kyko Global, Inc. v. Prithvi Info. Sol., Ltd.,
   No. 2:18-cv-01290-WSS, 2020 WL 1159439 (W.D. Pa. Mar. 10, 2020) .................................5

Pension Ben. Guar. Corp. v. White Consol. Indus., Inc.,
   998 F.2d 1192 (3d Cir. 1993).....................................................................................................5

Royal Mile Co. v. UPMC,
   No. 10-1609, 2013 WL 5436925 (W.D. Pa. Sept. 27, 2013) .....................................................5

Santana v. A.L. Recovery, LLC,
   No. 18-16, 2018 WL 3912830 (W.D. Pa. Aug. 16, 2018) .........................................................5

Wade v. Coleman,
  No. 14-073, 2014 WL 5361720 (W.D. Pa. Oct. 21, 2014) ........................................................4

Statutes

35 U.S.C. § 297(a) .......................................................................................................................6, 7

Other Authorities

Federal Rule of Civil Procedure 12(b)(6) ........................................................................................4




                                                                     ii
      Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 4 of 13




                                        INTRODUCTION

       Plaintiffs’ counsel, Oxman Law Group, PLLC, filed the instant action with the hope of

salvaging a legally deficient claim under the American Inventors Protection Act (“AIPA”) that this

Court previously dismissed in the Calhoun, et al. v. Invention Submission Corporation, et al.

action, No. 2:18-cv-01022, also filed by Oxman Law Group.1 Count I of the Complaint — the

subject of this partial motion to dismiss — is largely a verbatim copy of Count I of the Calhoun

Second Amended Complaint, which the Court dismissed as time-barred in its January 16, 2020

order. [See Calhoun, D.E. No. 78]. While Plaintiffs here do not suffer from the same statute of

limitations deficiency that was fatal to the claim in Calhoun, the omission allegation in Count I

fails nonetheless because it is facially implausible under the AIPA.

       Count I covers what the Court previously branded as an “AIPA Omission Claim,” meaning

a claim that the InventHelp Defendants2 violated the AIPA by failing to provide disclosures

required by the statute.3 While Plaintiffs make the conclusory assertion that the InventHelp

Defendants failed to provide certain disclosures required under the AIPA, Plaintiffs nevertheless

repeatedly admit throughout the Complaint that the required disclosures were provided to them.

Indeed, Plaintiffs expressly reference the disclosures at least 12 times throughout the Complaint.



1
  The instant action, Miclaus, et al. v. Invention Submission Corporation, et al., No. 2:20-cv-00681,
is now consolidated for discovery purposes with Calhoun, et al. v. Invention Submission
Corporation, No. 2:18-cv-01022 and Austin, et al. v. Invention Submission Corporation, No. 2:18-
cv-01022 at Docket No. 2:19-cv-01396. The Miclaus action was filed by Oxman Law Group,
PLLC prior to the Court’s appointment of Berger Montague as interim lead class counsel.
2
  The “InventHelp Defendants” refers to Defendants Invention Submission Corporation d/b/a
InventHelp (“InventHelp”), Western Invention Submission Corporation d/b/a Western InventHelp
(“Western InventHelp”), Intromark Incorporated, Universal Payment Corporation, Technosystems
Services Corporation, Technosystems Consolidated Corporation, and Robert J. Susa, collectively.
3
  As distinguished from an “AIPA Misrepresentation Claim,” which claims have survived the
pleadings stage in Calhoun and relate to Plaintiffs’ allegations that the InventHelp Defendants
provided disclosures that were inaccurate or deceiving. [See Calhoun, D.E. No. 78 at 21, 24].



                                                 1
      Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 5 of 13




And though Plaintiffs conspicuously did not attach those disclosures to their Complaint, they were

provided to Plaintiffs, are attached hereto, and can now be considered by the Court as integral to

Plaintiffs’ alleged claims. A simple review of the attached disclosures proves fatal to Plaintiffs’

AIPA Omission Claim and, thus, the Omission Claim within Count I of the Complaint should be

dismissed with prejudice.4

                                  FACTUAL BACKGROUND

       In the interest of brevity, the InventHelp Defendants recite only those factual allegations

relevant to this partial motion to dismiss, as the Court is already well-familiar with the remainder

of the claims, which are duplicative of those alleged in the Calhoun and Austin matters.

       InventHelp and Western InventHelp provide invention submission services to individuals

who have created an invention, product, or idea that they would like to submit to industry for

purposes of obtaining a good-faith review.5 [See D.E. 1 at ¶¶ 17, 81, 102]. Prior to signing a

contract with either company, prospective clients receive written disclosures mandated by the

AIPA. [D.E. 1 at ¶¶ 82, 142].

       Here, Plaintiffs Geta Miclaus and the Byrnes each received the AIPA-required disclosures,

which are entitled “Disclosures Prior to Entering Into a Contract for Invention Promotion Services”

(the “AIPA Disclosure” or “AIPA Disclosures”). [See D.E. 1 at ¶¶ 82, 142]. Plaintiffs’ AIPA

Disclosures are attached hereto as Exhibits A and B,6 respectively, and contain substantially the



4
  The remainder of the Miclaus claims, including the AIPA misrepresentation claim within Count
I, are subsumed by the consolidated actions; the InventHelp Defendants expect all of the actions
to proceed in a coordinated, efficient, and sensible manner.
5
  InventHelp and Western InventHelp offer the same products and services, but operate in
different states.
6
   As set forth below, the Court can consider these documents because they are repeatedly
referenced in the Complaint, the Plaintiffs relied on them in preparing the Complaint, and they are
therefore integral to the Complaint. See Motion to Dismiss Standard, infra.



                                                 2
        Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 6 of 13




same information. Ms. Miclaus’ AIPA Disclosure provides in relevant part:

         1.      The total number of inventions evaluated by InventHelp® for commercial potential
                 in the past 5 years is 0. InventHelp® does not attempt to evaluate inventions and
                 accepts most inventions for its services. Therefore, no inventions received positive
                 evaluations from InventHelp®, and no inventions received negative evaluations
                 from InventHelp®.

                 We do not evaluate inventions or new products because we do not believe our
                 opinion or anyone else’s opinion of the possible acceptability of an idea is any more
                 than just that--an opinion. We cannot make any correlation between that opinion
                 and predictable acceptance by the marketplace. Please see our Basic Information
                 Package Brochure for more information.

         2.      The total number of customers who have contracted with InventHelp® in the past
                 5 years is 10,323.

         3.      The total number of customers to have received a net financial profit as a direct
                 result of invention promotion services provided by InventHelp® is unknown.
                 However, the total number of clients known to have received more money than they
                 paid InventHelp® for submission services as a direct result of these services is 45.

         4.      The total number of customers known by InventHelp® to have received license
                 agreements for their inventions as a direct result of InventHelp® services is 236.

         5.      InventHelp®/Western InventHelp® do not negotiate or execute contracts for the
                 sale or licensing of new ideas, inventions or products. The figures in 3. and 4. above
                 include the services of Intromark Incorporated.

         6.      There are no previous invention promotion companies with which InventHelp® or
                 its officers have collectively or individually been affiliated in the previous 10 years.
                 InventHelp® and Western InventHelp® are registered names of Invention
                 Submission Corporation and Western Invention Submission Corporation.
                 InventHelp® and Western InventHelp® are affiliated with Intromark Incorporated
                 which attempts to market inventions where substantial interest has been expressed.
                 Their parent company is Technosystems Consolidated Corporation. The address of
                 these companies is 217 Ninth Street, Pittsburgh, PA 15222-3506.

See Ex. A; see also Ex. B (substantially similar content, with different numerical figures based on

the date of the disclosures). In addition to the AIPA Disclosures, each Plaintiff received and signed

a document entitled “Affirmative Disclosure Statement,”7 which is presented to each client upon



7
    The Affirmative Disclosure Statements are provided as part of a settlement reached in the early


                                                    3
      Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 7 of 13




their first contact with InventHelp or Western InventHelp.8 [See D.E. 1 at 82].

       Distinct from any disclosure obligations under the AIPA (given prior to contracting with

either InventHelp or Western InventHelp) and the Affirmative Disclosure Statement (given during

the initial meeting with a potential customer), Western InventHelp also complies with California’s

Invention Development Services Contracts Act, and, in doing so, provides California customers

with yet another set of disclosures. As conceded in the Complaint, Plaintiffs — all of whom reside

in California — received these particular, “extra” disclosures as well. [D.E. 1 at ¶¶ 85, 122, 151].

                              MOTION TO DISMISS STANDARD

       The Court should dismiss a complaint under Rule 12(b)(6) where the plaintiff fails to allege

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted). While factual allegations

are presumed true, “legal conclusion[s] couched as [] factual allegation[s]” are not. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1429 (3d Cir. 1997) (“[A] court…need not credit a complaint’s

‘bald assertions’ or ‘legal conclusions.’”). A complaint cannot survive a motion to dismiss unless

the plaintiff pleads sufficient “factual content [to] allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Santomenno ex rel. John

Hancock Trust v. John Hancock Life Ins. Co. (U.S.A.), 768 F.3d 284, 290 (3d Cir. 2014) (citing

Iqbal, 556 U.S. at 764). Although, as a general matter, a court deciding a motion to dismiss must

accept as true a plaintiff’s well-pled factual allegations, the court is not required to accept as true

conclusory allegations which are contradicted by documents referred to in the complaint. Wade v.



1990s.
8
  True and accurate copies of the Plaintiffs’ Affirmative Disclosure Statements are attached hereto
as Exhibit C. See n.6, supra.


                                                   4
      Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 8 of 13




Coleman, No. 14-073, 2014 WL 5361720, at *2 (W.D. Pa. Oct. 21, 2014) (internal punctuation

omitted); Bush v. Wexford Health Prof. Servs., No. 13-1576, 2014 WL 295067, at *2 (W.D. Pa.

Jan. 23, 2014).

       Ordinarily, a court may not consider documents that are extrinsic to the complaint;

however, “a court may consider attachments to [a motion to dismiss] without converting the

motion into one for summary judgment as long as they are integral to the allegations in the

complaint and are indisputably authentic.” Kyko Global, Inc. v. Prithvi Info. Sol., Ltd., No. 2:18-

cv-01290-WSS, 2020 WL 1159439, at *13 (W.D. Pa. Mar. 10, 2020); In re Burlington, 114 F.3d

at 1426 (holding that a court may consider a “document integral to or explicitly relied upon in the

complaint.”); Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993) (a court may consider an “undisputedly authentic document that a defendant attaches

as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the document.”). “The

rationale underlying this exception is that the primary problem raised by looking to documents

outside the complaint-lack of notice to the plaintiff-is dissipated where plaintiff has actual

notice...and has relied upon these documents in framing the complaint.” Royal Mile Co. v. UPMC,

No. 10-1609, 2013 WL 5436925, at *28, n.23 (W.D. Pa. Sept. 27, 2013) (internal quotations

omitted). A document is integral to the complaint if: (1) “the plaintiff has relied upon these

documents in framing the complaint” and/or (2) if the document “by its very existence, and not

the mere information it contains, gives rise to the legal rights asserted.” See Santana v. A.L.

Recovery, LLC, No. 18-16, 2018 WL 3912830, at *4 (W.D. Pa. Aug. 16, 2018) (internal quotations

omitted) (quoting In re Burlington, 114 F.3d at 1426).

       Here, Plaintiffs have repeatedly referenced the AIPA Disclosures (and other disclosures)

that they received throughout the Complaint. [See, e.g., D.E. 1 at ¶¶ 1, 3, 68, 81-84, 142-43,




                                                5
        Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 9 of 13




215(a), 228-31]. Indeed, the entirety of Count I (as related to an AIPA Omission Claim) turns on

the existence or nonexistence of the AIPA Disclosures. As such, and pursuant to the noted

authority, the referenced and relied upon disclosures (provided herewith at Exhibits A-C) are

appropriate for review by the Court in connection with this Motion.

                                           ARGUMENT

          Plaintiffs’ AIPA Omission Claim must be dismissed because, contrary to Plaintiffs’

conclusory allegation, Plaintiffs did, in fact, receive the AIPA Disclosures and they are AIPA-

compliant on their face.

          As a threshold matter, and although Plaintiffs assert that the InventHelp Defendants did

“not provid[e] the proper disclosures to Plaintiff [sic]…prior to entering into contracts for

invention promotion services,” Plaintiffs go on to acknowledge that they did receive the AIPA

Disclosures during their first meeting with the relevant InventHelp Defendant.9 Exhibits A and

B further disprove any allegation that Plaintiffs did not receive the required disclosures — they

were provided, counter-signed by Plaintiffs, and are now properly before the Court. The AIPA

Omission Claim within Count I accordingly cannot survive on the basis of any alleged failure to

provide the requisite disclosures.

          To the extent Plaintiffs are instead attempting to maintain an AIPA Omission Claim based

on mandated disclosure content that they claim was missing from the AIPA Disclosures they

received, such a claim similarly fails based on a simple comparison of the AIPA Disclosures

themselves and the statutory disclosure requirements. Per the terms of the AIPA, 35 U.S.C. §

297(a), an invention promoter must disclose certain information to its clients “prior to entering

into a contract for invention promotion services.” As shown in the table below, the AIPA



9
    See D.E. 1 at ¶¶ 82, 142.


                                                  6
     Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 10 of 13




Disclosures received by Plaintiffs track the AIPA’s requirements, nearly verbatim:

         AIPA Mandated Disclosure10                    Plaintiffs’ AIPA Disclosures, Exs. A and B11

 “[T]he total number of inventions evaluated           “The total number of inventions evaluated by
 by the invention promoter for commercial              InventHelp® for commercial potential in the
 potential in the past 5 years, as well as the         past 5 years is 0. InventHelp® does not
 number of those inventions that received              attempt to evaluate inventions and accepts
 positive evaluations, and the number of those         most inventions for its services. Therefore, no
 inventions that received negative evaluations”        inventions received positive evaluations from
                                                       InventHelp®, and no inventions received
                                                       negative evaluations from InventHelp®”

 “[T]he total number of customers who have             “The total number of customers who have
 contracted with the invention promoter in the         contracted with InventHelp® in the past 5
 past 5 years, not including customers who             years is 10,323”
 have purchased trade show services, research,
 advertising, or other nonmarketing services
 from the invention promoter, or who have
 defaulted in their payment to the invention
 promoter”

 “[T]he total number of customers known by             “The total number of customers to have
 the invention promoter to have received a net         received a net financial profit as a direct result
 financial profit as a direct result of the            of invention promotion services provided by
 invention promotion services provided by              InventHelp® is unknown. However, the total
 such invention promoter”                              number of clients known to have received
                                                       more money than they paid InventHelp® for
                                                       submission services as a direct result of these
                                                       services is 45”
 “[T]he total number of customers known by             “The total number of customers known by
 the invention promoter to have received               InventHelp® to have received license
 license agreements for their inventions as a          agreements for their inventions as a direct
 direct result of the invention promotion              result of InventHelp® services is 236.
 services provided by such invention
 promoter”
 “[T]he names and addresses of all previous            “There are no previous invention promotion
 invention promotion companies with which              companies with which InventHelp® or its
 the invention promoter or its officers have           officers have collectively or individually been
 collectively or individually been affiliated in       affiliated in the previous 10 years.
 the previous 10 years”                                InventHelp® and Western InventHelp® are

10
  35 U.S.C. § 297(a).
11
  Although the number of specific customers in Exhibits A and B vary slightly based on the timing
of the disclosures, the disclosures are substantively identical in all other respects. Compare Ex. A
with Ex. B.



                                                   7
     Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 11 of 13




                                                      registered names of Invention Submission
                                                      Corporation and Western Invention
                                                      Submission Corporation. InventHelp® and
                                                      Western InventHelp® are affiliated with
                                                      Intromark Incorporated which attempts to
                                                      market inventions where substantial interest
                                                      has been expressed. Their parent company is
                                                      Technosystems Consolidated Corporation.
                                                      The address of these companies is 217 Ninth
                                                      Street, Pittsburgh, PA 15222-3506.”



       The AIPA Disclosures received by Plaintiffs demonstrably contain the information

required under the AIPA. Accordingly, Plaintiffs’ allegation that the InventHelp Defendants did

“not provid[e] the proper disclosures to Plaintiff [sic]…prior to entering into contracts for

invention promotion services” is conclusory and implausible, and the Court must reject it. Absent

any other allegations to support an AIPA Omission Claim, those averments within Count I should

be dismissed with prejudice. 12

                                          CONCLUSION

       For the foregoing reasons, the InventHelp Defendants respectfully request that this Court

grant their Motion to Dismiss Plaintiffs’ AIPA Omission Claim as set forth in Count I, and grant

any and all other relief that this Court deems just and proper.13



12
   While Plaintiffs also seemingly challenge the substance of the disclosures [D.E. 1 at ¶¶ 6-8, 143]
those allegations do not support an AIPA Omission Claim [see Calhoun, D.E. No. 55 at 4]. As
the Court previously held, claims as to the accuracy — as opposed to the existence and content —
of the disclosures are within the scope of the (already pending) AIPA Misrepresentation Claim,
not an AIPA Omission Claim. [See Calhoun, D.E. No. 55 at 4, 8 n.7].
13
   Mindful that the parties are in early stages of the proceedings and that this action has been
consolidated for discovery purposes with two other putative class actions, the InventHelp
Defendants do not specifically seek to strike Plaintiffs’ class allegations at this stage, despite that
the class action allegations are overbroad and cannot support a certifiable class. The InventHelp
Defendants reserve their right to challenge Plaintiffs’ class allegations and claims at any and all
future stages of the proceedings, including at class certification. Likewise, in the interests of
efficiency, the InventHelp Defendants will not burden the Court with re-arguing their position as


                                                  8
     Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 12 of 13




Dated: October 30, 2020                      Respectfully submitted,
                                             /s/ David J. Garraux
                                             David J. Garraux
                                             Christopher M. Verdini
                                             K&L Gates LLP
                                             210 Sixth Avenue
                                             Pittsburgh, PA, 15222-2613
                                             Tel: (412) 355-6500
                                             Fax: (412) 355-6501
                                             david.garraux@klgates.com
                                             christopher.verdini@klgates.com

                                             Jennifer Janeira Nagle
                                             K&L Gates LLP
                                             State Street Financial Center
                                             One Lincoln Street
                                             Boston, MA 02111-2950
                                             Tel: (617) 951-9197
                                             jennifer.nagle@klgates.com

                                             Counsel for Defendants Invention Submission
                                             Corporation d/b/a InventHelp, Western Invention
                                             Submission Corporation d/b/a Western InventHelp,
                                             Technosystems     Consolidated      Corporation,
                                             Technosystems Service Corporation, Universal
                                             Payment Corporation, Intromark Incorporated, and
                                             Robert J. Susa




to claims previously permitted by the Court to move forward at this early stage in the proceedings.
The InventHelp Defendants reserve all rights and arguments, however, relative to the defense of
these claims.


                                                9
     Case 2:18-cv-01022-CB-PLD Document 171 Filed 10/30/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       This is to certify that on October 30, 2020, a copy of the foregoing document was served

via the Court’s ECF system on the counsel of record for the parties.




                                                            /s/ David J. Garraux
                                                            David J. Garraux
